Citation Nr: 1236692	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  07-39 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for a residual scar, pilonidal cyst.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2012).

The Veteran served on active duty from March 1953 to February 1957.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which granted service connection for a residual scar, pilonidal cyst. The Veteran appealed, contesting the initial assignment noncompensable (0 percent) evaluation. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

In November 2009, a Travel Board hearing was held before the undersigned  Acting Veterans Law Judge (VLJ) of the Board. Relevant to this proceeding,                        in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.             In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing. By contrast,         the hearing focused on the elements necessary to substantiate the claim. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties           set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.
In September 2010, the Board issued a decision denying the instant claim, amongst other claims then on appeal. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). Through a May 2012 Memorandum Decision the Court, in pertinent part, vacated the denial of an initial compensable evaluation for a residual pilonidal cyst and remanded the issue back to the Board. 

The Board now finds that further evidentiary development of the record is  necessary consistent with the provisions of the aforementioned May 2012 Memorandum Decision. The appeal is therefore REMANDED to the RO via          the Appeals Management Center (AMC), in Washington, DC. VA will notify          the Veteran if further action is required.


REMAND

The Board's prior decision of September 2012 considered the service-connected residual pilonidal cyst scar in accordance with the VA rating criteria for evaluating scars at 38 C.F.R. § 4.118, in effect both before and since an October 2008 regulatory revision, and concluded that none of the requirements for assignment of a compensable rating were satisfied. It was found that the diagnostic code under which the Veteran's scar had been evaluated by the RO, Diagnostic Code 7803 (from prior to October 23, 2008) which permitted a 10 percent evaluation for a superficial, unstable scar, did not apply because the pilonidal cyst scar showed          no signs of skin breakdown. Given the remaining known characteristics of the   service-connected scar -- not being non-linear, deep, located on the head, face or neck, productive of tenderness, or otherwise causative of limitation of function of the affected area -- the Board could not find any other basis upon which to assign a compensable evaluation under the VA rating schedule. 

Beyond the specific provisions of the rating schedule, the Board likewise denied a compensable evaluation on an extraschedular basis under 38 C.F.R. § 3.321(b)(1), essentially finding that the schedular rating criteria were wholly adequate for evaluating the service-connected residual pilonidal cyst scar. To this effect,                  it did not appear that the Veteran manifested an "exceptional or unusual" type of disability, taking it outside the realm of the rating criteria. 

In so finding, the Board cited Thun v. Peake, 22 Vet. App. 211 (2008), the Court decision which articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. Under the Thun rubric, first, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice,          the Veteran's disability picture requires the assignment of an extraschedular rating.

In the instant matter, the Board found that the very first prong under Thun was not met, and determined that an extraschedular rating was not warranted without need for consideration of the remaining two components of the applicable criteria.
Therefore, the Board's decision represented a denial of an initial compensable evaluation on both a schedular and extraschedular basis.

In its May 2012 Memorandum Decision vacating and remanding the Board's decision, the Court held that the Board erred in its denial of an extraschedular evaluation. Specifically, the Board erroneously failed to acknowledge or discuss evidence that the Veteran had experienced fecal leakage in connection with his pilonidal cyst removal and the resulting scar. The Board instead concluded that the VA rating schedule was sufficient for rating purposes, while failing to discuss the critical issue of whether the averred symptom of fecal leakage was contemplated anywhere by Diagnostic Code 7803 (or indeed any of the diagnostic codes 7800-7805 addressing the effects of scarring). Essentially, the Court raised a serious question as to whether, applying the first prong of the Thun analysis, the VA rating criteria was sufficient when the Veteran had clearly identified symptomatology outside of the criteria. Thus, the case was remanded for the Board to properly apply the Thun analysis (particularly step one) to the issue of an extraschedular evaluation. 

Another point raised in the Memorandum Decision (based on the Veteran/ appellant's reply brief) was that the most recent VA Compensation and Pension examination upon which the September 2010 Board decision was premised,             an April 2010 VA exam, was alleged to be inadequate because the examiner failed to mention or perform an examination for the Veteran's report of fecal leakage.  The Court therefore directed the Board to determine in the first instance whether the April 2010 VA examiner indeed provided an accurate and fully descriptive examination that considered prior reported medical history.

Thereafter, upon transfer of this case from the Court back to the Board, the Veteran provided additional documented medical evidence and requested that the entire case (including the recently submitted evidence) be remanded back to the RO as the appropriate Agency of Original Jurisdiction (AOJ). Taking into account                     the Veteran's request, as well as further evidentiary development which the Board will order in this case consistent with the May 2012 Memorandum Decision,              the Board is remanding the instant case for the development specified below.

To begin with, the Board will request an updated VA Compensation and Pension examination for the service-connected pilonidal cyst scar, this time clarifying whether there is associated impairment of fecal leakage. Prior VA examinations had addressed this symptom to an extent, but never offered a definitive opinion on whether it was attributable to service-connected disability. Ultimately, should fecal leakage be found to constitute a clear attribute of service-connected disability,             a separate compensable rating must be considered under 38 C.F.R. § 4.114, Diagnostic Code 7332, for evaluating impairment of sphincter control. VA law permits the assignment of separate evaluations for one disability, provided not merely evaluating the same pathology under two different diagnosis. See 38 C.F.R. § 4.14. 

As to the primary issue raised within the Court's Memorandum Decision regarding entitlement to an extraschedular evaluation, the Board agrees with having the associated symptom of fecal leakage being addressed insofar as the first prong of the Thun analysis. Provided this case ultimately returns to the Board, a more detailed discussion of an extraschedular evaluation will clearly be forthcoming. 
Crucially, however, the above-requested case development should accomplish much in the way of facilitating this eventual Thun analysis. On this subject, the requested VA examination will resolve whether fecal leakage is part and parcel of service-connected disability. Moreover, the intended application of both diagnostic codes for scarring and Diagnostic Code 7332 for impaired sphincter control (as an alternate source of rating criteria) will be fairly exhaustive, and that alone may be enough to satisfy the first prong of Thun. If nothing else, there will be a clear and better informed basis upon which to decide the propriety of an extraschedular evaluation upon any further appellate consideration of this case by the Board. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). Expedited handling is requested.)

1. The RO/AMC should schedule the Veteran for a VA dermatological examination pertaining to the severity of his scar, right neck. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.

It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected residual pilonidal cyst scar,                 in accordance with the rating criteria specified at                 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805 for evaluating scars of the head, face or neck. 

It is furthermore essential that the VA examiner determine whether it is at least as likely as not               (50 percent or greater probability) that the Veteran experiences the condition of fecal leakage as a consequence of his service-connected pilonidal cyst scar residuals. In offering the requested opinion, please take into consideration the prior medical history of both VA and private treatment providers who evaluated this same medical issue. Provided that the Veteran is deemed to have experienced fecal leakage as a consequence of the service-connected pilonidal cyst scar, please further indicate the nature and severity of the fecal leakage,            in accordance with the rating criteria specified under         38 C.F.R. § 4.114, Diagnostic Code 7332. 

2. The RO/AMC should then review the claims file.         If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,          11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.         In readjudicating the claim, the RO/AMC should indicate its consideration of a separate compensable evaluation for the service-connected pilonidal cyst scar due to fecal leakage, under the provisions of 38 C.F.R.            § 4.114, Diagnostic Code 7332. The RO/AMC should further conduct a thorough and informed consideration of the application of a higher evaluation on an extraschedular evaluation under 38 C.F.R.                        § 3.321(b)(1). If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).

